DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments 
Claims 1-10 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 and 10, the claims state “profile information of a user” and “ “receiving project information for a project of a user”, but the claims later state “profile information of a first user” and “project information of a second user.” It is unclear if the “user” initially stated is the first user or second user or if all three are separate users 
Examiner interprets “profile information of a user” to relate to profile information of second user and “project information of a user” to relate to projection information of a second user. 
Examiner interprets “profile information of a first user” to be different profile information than “profile information of a user.”   (See 35 USC 103 rejection below)
Dependent claims 2-9 are also rejected because they deal with the same problem and do not cure the deficiency. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself.
Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from the December 16, 2014 §101 Examination Guidelines and July 30, 2015 update, located at: http://www.uspto.gov/patent/laws-and-regulations/examination-
Regarding step 2A-1, Claims 1-10 recite a Judicial Exception. Exemplary independent claim 1 and similarly claim 10 recite the limitations of  presenting on a user device a first user interface (UI) configuration for allowing a selection of one of a plurality of indications presented on the user device in response to a program execution request, wherein the first UI configuration includes a first indication for receiving profile information of a user, a second indication for receiving project information for a project of a user and a third indication for providing information relating to a project matching rate; presenting on the user device a second UI configuration for receiving the profile information from the user in response to a selection of the first indication; presenting on the user device a third UI configuration for receiving the project information from the user in response to a selection of the second indication; and presenting on the user device a fourth UI configuration for displaying a matching rate between a first user and the project in response to a selection of the third indication, wherein the matching rate is calculated based at least in part on one or more first keywords determined from profile information of a first user and one or more second keywords determined from project information of a second user.  These limitations, as drafted, are a process that, under its broadest reasonable interpretations cover concepts of collecting/receiving data as well as determining/analyzing data. The claim limitations fall under the abstract idea grouping of mental process, because the limitations can be performed in the human mind, or by a human using a pen and paper. The claims also deal with finding manpower to carry out projects and user interactions with one another which deals with 

Regarding step 2A-2- This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The claim recites the additional elements of device, display unit, processor, memory, non-transitory computer readable medium, and user interface. These components are recited at a high level of generality, and merely automates the steps. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component.
The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer components or software. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.	
	Further, the claims do not provide for recite any improvements to the functioning of a computer, or to any other technology or technical field; applying or using a judicial 
	The dependent claims have the same deficiencies as their parent claims as being directed towards an abstract idea, as the dependent claims merely narrow the scope of their parent claims. 

Regarding step 2B the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claim 1 recites
non-transitory computer readable medium, processor, user device, user interface
Claim 2 recites post upload platform, a chat platform, a messenger platform or a conference call platform. 
Claim 5 recites memory and network
Claim 9 recites login UI
Claim 10 recites device, display unit, processor, memory, user interface
When looking at these additional elements individually, the additional elements are purely functional and generic, the applicant specifications states a general purpose computer configurations as seen on page 9-10.  
When looking at the additional elements in combination the computer components add nothing that is not already present when the steps are considered separately. See MPEP 2106.05
Looking at these limitations as an ordered combination and individually adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use generic computer components, recitations of generic computer structure to perform generic computer functions that are used to "apply" the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1-10 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.








Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-8, and 10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Patwa et al. (US20130046704A1) herein Patwa in further view of Henderson et al. (US20090089124A1) herein Henderson. 

Regarding claim 1 and similarly claim 10, Patwa teaches 
A computer program stored in a non-transitory computer readable medium, wherein the computer program includes commands which cause one or more processors of a computer system to execute steps, the steps comprising 701 for managing recruitment interactions among multiple users associated with multiple roles. As used herein, the term “non-transitory computer readable storage medium” refers to all computer readable media, for example, non-volatile media such as optical disks or magnetic disks, volatile media such as a register memory, a processor cache, etc., and transmission media such as wires that constitute a system bus coupled to the processor 701, except for a transitory, propagating signal.) 
A user device, comprising: at least one display unit; at least one processor; and a memory configured to store instructions executable by the processor; wherein the at least one processor is further configured to: (See fig. 7) (See para 0036-FIG. 7 exemplarily illustrates the architecture of a computer system employed by the recruitment interaction management platform for managing recruitment interactions among multiple users associated with multiple roles.) 
presenting on a user device a first user interface (UI) configuration for allowing a selection of one of a plurality of indications presented on the user device in response to a program execution request 
wherein the first UI configuration includes a first indication for receiving profile information of a user (See fig. 4Q) The ‘my profile’ indication is for receiving profile information of the user. Examiner interprets user to be employer and/or screener. 
a second indication for receiving project information for a project of a user (See figure 4V) This shows indication of ‘post opportunity’ is for receiving project information. Examiner interprets project information to be job posting information. 
and a third indication for providing information relating to a project matching rate;  (See figure 4R) This shows third indication of ‘my discoveries’ which shows information relating to project matching which corresponds to fit an quality score for the  project information (i.e. job posting information). 
presenting on the user device a second UI configuration for receiving the profile information from the user in response to a selection of the first indication; (See fig. 4Q) The ‘my profile’ indication is for receiving profile information of the user. Examiner interprets user to be employer and/or screener. The second UI configuration corresponds to the ‘describe company’ section. This is in response of selection of first indication of ‘my profile’ option. 
presenting on the user device a third UI configuration for receiving the project information from the user in response to a selection of the second indication; (See figure 4V) This shows indication of ‘post opportunity’ is for receiving project information. Examiner interprets project information to be job posting information. The third UI configuration corresponds to the ‘post new 
and presenting on the user device a fourth UI configuration for displaying a matching rate between a first user and the project in response to a selection of the third indication, (See figure 4R) This shows third indication of ‘my discoveries’ which shows information relating to project matching which corresponds to fit an quality score for the project information (i.e. job posting information).  The fourth UI configuration corresponds to the ‘available and engaged candidates’ section. This is in response of selection of third indication of ‘my discoveries’ option. 

Even though Patwa teaches matching rate, it doesn’t state calculating matching rate based on keywords. However Henderson teaches 

wherein the matching rate is calculated based at least in part on one or more first keywords determined from profile information of a first user and one or more second keywords determined from project information of a second user. (See para 0035- The candidate/job matching and selection 20 function uses the information from database 18 to generate a score. Factors which could be used in computing the score could include: keyword matching with the resume information with the job posting information) Examiner interprets first user to be user seeking the job and second user to be employer and/or screener. This shows a score is generated from first keywords from profile information of the first user which is the resume information and a second keyword with project information or job posting information of the second user. 


Patwa and Henderson are analogous art because they are from the same problem solving area of candidate matching for job posting. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Patwa’s invention by incorporating the method of Henderson because Patwa would also be able to use keyword matching when determining quality and fit scores. This would provide more relevant candidates for the employer/screener of Patwa because there would be some matching of the resume and job posting information. More relevant candidates means better quality employees for the employer. 

Regarding claim 4, Patwa further teaches 

wherein the second UI configuration and the third UI configuration display a required input item and a selected input item for the profile information and the project information separately  Patwa teaches that second and third UI configuration are separate. (See figure 4Q and 4V) This shows require information that is needed to be inputted for the system to be able to post a job and get information about the user. This also shows selected input item, because the employer/screener can select certain input fields to input information. 
and display information that induces user input to the selected input item
wherein the profile information comprises at least one of name information, ID information, gender information, age information, nationality information, education information, residence information, interested language information, retention qualification information, history information, website usage information or social network system information, (See figure 4Q) This shows profile information such as name information. 
and wherein the project information comprises at least one of core technology information, project outline information, core technology level information of the project, project execution period information or information about a performance personnel required for the project including at least one of a number of the performance personnel and a performance group information of the performance personnel. (See figure 4V) Job Description information corresponds to project outline information. 

Regarding claim 5, Patwa further teaches 

wherein the second UI configuration and the third UI configuration comprise a sixth UI configuration for obtaining at least a portion of the profile information and the project information via at least one of a memory and a network. (See figure 4Q and 4V) This shows the second and third UI configurations, within both of the configurations there are plurality of other UI configurations which include a sixth, which receives information from the employer. This information is capable of being received via network. (See ¶0021-

Regarding claim 6 Patwa further teaches 

wherein the second UI configuration and the third UI configuration comprise a seventh UI configuration for presenting profile sub information to obtain at least a portion of the profile information and the project information and an eighth UI configuration for presenting project sub information, and wherein the steps further comprise (See figure 4Q and 4V) This shows the second and third UI configurations, within both of the configurations there are plurality of other UI configurations which include a seventh and eighth UI configurations. The seventh and eight UI configurations include profile sub information and project sub information such as detail information about a profile such as location and detail projection information such as project traits needed. 
 determining, as the profile information for the user, a selected profile sub information in response to a user selection input for the profile sub information presented in the seventh UI configuration; and determining, as the project information for the user, a selected project sub information in response to a user selection input for project sub information presented in the eighth UI configuration. (See figure 4Q and 4V) This shows the second and third UI configurations, within both of the configurations there are plurality of other UI 

Regarding claim 7, Patwa further teaches 
wherein the fourth UI configuration comprises a fifth indication for receiving feedback on the project from the first user, wherein the steps further comprise: presenting at least one of feedback information for the project of the first user or a portion of the profile information of the first user on a device of the second user. (See figure 4R) This also show feedback information such as fit score/ quality score (i.e. fifth indication), these results deal with feedback information for the first user with respect to a project (i.e. job posting). (See 0027- a score assigned to each of the candidates selected by the recruiters)(See para 0058-the recruitment interaction management platform generates a similarity score based on the degree of match between a parameter defined in the recruiting requirement and the qualifications listed in the candidate profile and computes an overall score for the candidate based on the highest similarity score.) 

Regarding claim 8, Patwa further teaches 
wherein the fourth UI configuration comprises a sixth indication for receiving feedback for the first user from the second user, and wherein the steps further comprise: presenting at least one of feedback information for the first user of the second user or a portion of the project information on a device of the first user in response to a selection of the sixth indication. (See figure 4R) This also show feedback information such as screen results (i.e. six indication), these results deal with feedback information for the first user with respect to a project with respect to a second user (i.e. employer/screener). 


Claim 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patwa et al. (US20130046704A1) herein Patwa in further view of Henderson et al. (US20090089124A1) herein Henderson in further view of Miller et al. (US20140297550A1) herein Miller. 

Regarding claim 2, Patwa further teaches 

wherein the first UI configuration further comprises a fourth indication for providing a platform for transmitting and receiving information between a user… and another user related to the project (See fig. 4Q) This shows the first configuration which is the left section. This includes a fourth indication “search for candidates.” (See fig. 4W) This shows the fourth indication displays a platform for 
 - 44 -wherein the steps further comprise: presenting a fifth UI configuration on the user device in response to a selection of the fourth indication, the fifth UI configuration including at least one of a post upload platform, a chat platform, a messenger platform or a conference call platform.  A fourth indication “search for candidates’ is seen in figure 4Q. (See fig. 4W). A fifth UI configuration is shown based on the selecting the fourth indication. Fifth UI configuration corresponds to the contact option which corresponds to the messenger platform. 

However Patwa doesn’t teach thresholds with respect to matching rates. However Miller teaches 

a user whose matching rate with the project exceeds a threshold matching rate (See para 0079- The candidate's results based on matching criteria may be visually depicted. For example, the candidates with more than a certain threshold, in this example 80%, may receive a green color 603. Candidates with a middle threshold, in this example 40%-60%, may receive a yellow color 604. Candidates below a certain threshold, in this example 20%, may receive a red color 605. Two, three, four, five or more colors may be used to sort the candidates.) This shows candidates that can have matching rates that exceed certain thresholds. 

Patwa, Henderson, and Miller are analogous art because they are from the same problem solving area of candidate matching for job posting. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Patwa’s and Henderson’s invention by incorporating the method of Miller because Patwa and Henderson would also be able categorize candidates with different color thresholds. This would allow the invention of Patwa and Henderson to be better able to recognize quality candidates. Being able to recognize quality candidates means better quality employees for the employer. 

Regarding claim 3, Miller further teaches 
wherein the fifth UI configuration is presented in a different format according to different authority determined based on at least one of the matching rate with the project, a participation of a user in the project exceeding the threshold matching rate or performing task in the project of a user exceeding the threshold matching rate. Patwa already teaches fifth configuration, but doesn’t teach different format with respect to authority that is based on matching rate with project. Miller teaches (See figure 6) This shows different format with respect to different colors. The different colors correspond to different authority with respect to the project (i.e. job posting) and the color is determined based on the matching rate with the project (i.e. job posting). 

Patwa, Henderson, and Miller are analogous art because they are from the same problem solving area of candidate matching for job posting. It would have been obvious . 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patwa et al. (US20130046704A1) herein Patwa in further view of Henderson et al. (US20090089124A1) herein Henderson in further view of Hoen et al. (US20150127406A1) herein Hoen. 

Regarding claim 9, Patwa teaches 

wherein the steps comprise: presenting on the user device a login UI configuration for logging into a program by allowing selection of one of a plurality of indications presented on the user device in response to a program execution request, (See figure 4O) This shows login UI with plurality of indications such as register as employer and login. 
wherein the login UI configuration comprises a seventh indication for performing a login (See figure 4O) This shows login UI with seven indication such as login. 

and an eighth indication for a user's subscription to the program (See figure 4O) This shows login UI with eighth indication such as register as employer. Examiner interprets registering with program corresponds to user subscription. 

and wherein the login is performed based in part on at least one of a portion of a user's profile information (See figure 4O) Login is based on profile information such as login ID and password. The user needs this in order to be able to login to the system. 
However Patwa doesn’t teach and wherein the login is performed based in part on…biometric information of the user.
However Hoen teaches wherein the login is performed based in part on…biometric information of the user. (See para 0068-  In other examples, if a user is required to input three different types of credentials (e.g., a known passcode, a randomly generated pass code, and a retina scan or fingerprint reading) or clear multiple sequential security levels during the login event, the system of process 500 may determine that the user's role is associated with a particular group, or that the user's role includes a leadership position.) This shows log in based on biometric information such as fingerprint. 

Patwa and Hoen are analogous art because they are from the same problem solving area of logging in. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Patwa’s 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA IQBAL whose telephone number is (469)295-9241.  The examiner can normally be reached on Monday Thru Friday 9:30am-7:30 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MUSTAFA IQBAL/Examiner, Art Unit 3683                                                                                                                                                                                                        
/ALAN S MILLER/Primary Examiner, Art Unit 3683